Citation Nr: 0408791	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-02 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) non-service-connected pension benefits in the originally 
calculated amount of $2,464 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA 
non-service-connected pension benefits in the originally 
calculated amount of $2,464.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 determination by VA's Debt Management Center 
(DMC) in St. Paul, Minnesota, which determined there had been 
an overpayment of benefits to the veteran.  A subsequent May 
2001 DMC letter to the veteran informed him that the amount 
of this overpayment was $2,464.

Also at issue in this appeal is a July 2001 determination of 
the Committee on Waivers and Compromises (COWAC) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, COWAC denied the 
veteran's request for waiver of the debt created by the 
overpayment of benefits to him.

In October 2003, a private physician, Dr. Snyder, sent a 
letter to the RO noting the veteran's diabetes, congestive 
heart failure, and progressive renal failure, and indicating 
these disabilities are causing limitations in his ability to 
perform activities relating to his home life.  Although this 
matter was addressed by the RO in its January 2004 letter to 
the veteran, it has not been adjudicated.  Thus, it is 
referred to the RO for all appropriate development and 
consideration.

Unfortunately, for the reasons explained below, both claims 
at issue on appeal must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.




REMAND

Procedural History

In May 2000, the veteran was awarded non-service-connected 
pension benefits of $306.00 per month, with an effective date 
of September 1999.  A May 2000 notice letter following that 
decision informed him that he must apprise VA both of his 
Social Security Administration (SSA) payment information and 
when his net worth changed.

In May 2001, DMC informed the veteran that his payments would 
be reduced because his family income had changed.  
Specifically, DMC stated that the veteran had reported in his 
March 2001 eligibility verification report (EVR) that his 
wife received $9,673 in 2001, and that was more than 
previously reported.  A subsequent May 2001 letter from DMC 
informed the veteran that the amount of his indebtedness was 
$2,464.00.  The veteran requested that VA waive the 
requirement that he repay this amount of money.  That request 
was denied in July 2001.

The veteran's representative filed a notice of disagreement 
(NOD) with the denial of his request for waiver of payment of 
his debt in October 2001.  On the March 2002 VA Form 9, 
Appeal to the Board, the veteran's representative also 
contested the validity of the debt.  The RO treated this 
portion of the Form 9 as a timely NOD with COWAC's July 2001 
determination that the veteran was "at fault in the creation 
of the debt."  On the Form 9 the veteran also requested a 
hearing before a veterans Law Judge (VLJ) of the Board at the 
RO (often referred to as a travel Board hearing).

An August 2002 Routing and Transmittal Slip (VA Form 3230) 
noted that the veteran's debt had already been collected, and 
concluded that the request for a waiver of his payment of 
this debt was therefore moot.  

In a June 2003 deferred rating decision, the RO reiterated 
that the issue of waiver of overpayment was moot and stated 
that, because there was no issue on appeal, the travel Board 
hearing requested by the veteran should be cancelled.  The RO 
also noted, however, that the Form 9 constituted a notice of 
disagreement (NOD) with the validity of the debt.  Therefore, 
the RO indicated it would refer the case to COWAC for 
issuance of a statement of the case (SOC) on the issue of the 
validity of the debt.  However, the RO, in a subsequent June 
2003 letter to the veteran, stated that, prior to issuance of 
an SOC, it would give the veteran an opportunity to reduce or 
eliminate the debt by reporting any medical expenses incurred 
by him or his spouse that would not be reimbursed.  There is 
no SOC on the issue of the validity of the debt in the claims 
file.

In April 2003, there was a second overpayment, based on the 
veteran's reporting of income for the calendar year 2002.  
The veteran's request for a waiver of this overpayment was 
granted in December 2003.  That issue is therefore moot and 
will not be addressed herein.

The veteran was scheduled for a Board hearing in March 2004, 
but he failed to report for it.  He also has not since 
offered an explanation for his absence or requested that 
his hearing be rescheduled.  Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2003).

The Board also notes several changes in the representation of 
the veteran.  The veteran appointed the Virginia Department 
of Veterans Affairs (VDVA) as his representative in an August 
1999 VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), having previously 
been represented by the Veterans of Foreign Wars of the 
United States.  The RO was then informed of a change in 
representation in a June 2001 letter from an attorney with 
the Peninsula Legal Aid Center, Inc., acting in her capacity 
as the veteran's new representative.  There is no VA Form 21-
22 designating this individual or organization as the 
veteran's representative.  A December 2003 letter from the 
same address, with a different organization name (Legal 
Services of Eastern Virginia, Inc.) informed the RO that the 
veteran was no longer a client with that office.


Analysis

The RO's decision to deem the veteran's request for a waiver 
moot because the overpayment was recouped is inconsistent 
with 38 C.F.R. § 1.967 (2003).  That regulation provides: 
"If collection of an indebtedness is waived as to the 
debtor, such portions of the indebtedness previously 
collected by the Department of Veterans Affairs will be 
refunded" (emphasis added).  Thus, the fact that any 
overpayment has been recouped is irrelevant; if the veteran 
were to prevail in arguing either that the debt was invalid 
or that he is entitled to a waiver of it, he would be 
entitled to a refund of the money.  The issue is therefore 
not moot and must be adjudicated by the RO.  See Franklin v. 
Brown, 5 Vet. App. 190 (1993) ("We find no statutory or 
regulatory requirement that a claimant must have an 
outstanding debt which is unrecovered by the Government in 
order to apply for a waiver of recovery of an overpayment of 
benefits") (emphasis in original).

In addition, the issue of the validity of the debt has never 
been properly adjudicated, as the RO's June 2003 deferred 
rating recognized that the veteran's February 2002 Form 9 
constituted a timely NOD as well as a permissible expansion 
of the scope of the veteran's then-retained and subsequently 
dismissed representative.  As there was no SOC as to this 
claim and the veteran has not been given an opportunity to 
perfect an appeal to the Board by submitting a timely 
substantive appeal, this claim must also be remanded to the 
RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  See 
also 38 C.F.R. § 20.200 (2002); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

On remand, the RO must first address the preliminary issue of 
whether the overpayment in question was properly created 
(i.e., the validity of the debt).  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991); VAOPGCPREC 6-98 (April 24, 1998).  If 
the RO concludes the debt is validly established, the 
veteran's request for a waiver should be referred to COWAC.  
Having the RO and COWAC make these initial determinations 
will protect the veteran's right to due process of law and 
prevent any prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should determine what 
organization or individual is the 
veteran's valid representative, 
and ensure that that entity or individual 
has been duly appointed pursuant to a VA 
Form 21-22.

2.  Then, adjudicate the preliminary 
issue of the validity of the veteran's 
debt, i.e., of whether the overpayment 
in question was properly created.

3.  If the debt is found to have been 
validly created, the RO should refer the 
matter to the COWAC, with instructions to 
adjudicate the veteran's request for a 
waiver of the overpayment.

4.  If the debt is not fully waived, send 
the veteran and his designated 
representative an SOC as to the validity 
of the debt and a supplemental SOC (SSOC) 
as to the denial of his request to waive 
his repayment of such debt, and give them 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action unless otherwise notified.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




